Title: Editorial Note
From: 
To: 


       On 14 October 1772 George Dawson, an officer of the royal navy, who since at least 1768 had been commissioned to assist in the enforcement of the Acts of Trade off the New England coast, seized the sloop Dolphin and her cargo at Holmes Hole, Martha’s Vineyard. The cause of the seizure was a defect in the vessel’s papers. She had been built and registered in Marshfield, Massachusetts, in 1759, but in the meantime had been sold to new owners in that port. Unfortunately the requirement of the Act of 1696 that the transfer be endorsed on the register was overlooked. The Dolphin was thus in technical violation of a provision of the statute which had not previously been enforced. Samuel Fitch, now the Advocate General, brought a libel against vessel and cargo in Dawson’s behalf on 4 November.
       The parties had been cited to appear on 11 November, but the argument was probably had early in February 1773. In the interim, vessel and goods were released on stipulation to the owners. When the case came on, Adams, making his first known appearance in a forfeiture proceeding since 1769, was of counsel for the claimants. Fitch argued for Dawson. Adams’ notes (Document I) set forth the statutory provisions upon which the case turned, as well as several authorities on the question of statutory construction. The opinion and decree of the court (Document II) show that Judge Auchmuty resolved the case into three issues: (1) If there were a violation, did the provision of the Act making an improperly registered vessel liable to forfeiture “as any foreign ship” bring into play the section dealing with foreign vessels, under which cargo too was forfeit, or was the penalty forfeiture of the vessel only? (2) Was this a penal statute which must thus be construed strictly? (3) Did the penalty of forfeiture, which clearly attached for failure to obtain the new registration required in the event of change of name or sale to new owners in a different port, apply to a sale to new owners in the same port?
       Auchmuty decided all three questions in favor of the claimants in a detailed and lengthy piece of statutory construction. His opinion on the first two points is relatively clear. On the last question, which was conclusive in the case, his language is somewhat muddy, but he seems to have found two bases for the result: (1) That no penalty attached for violation of the home-port sale provisions, whatever the nature of the sale. (2) That if, as Fitch argued, these provisions only covered the sale of a part interest in the vessel, then no provision of the Act covered the case of the Dolphin, which was a sale of the entire vessel within the home port. On whatever ground, on 2 March, Auchmuty decreed that the libel be dismissed as a matter of law. He found probable cause for the seizure, however, which meant that the claimants were required to pay their own costs.
      